DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-20, the Applicant’s filing of a Terminal Disclaimer on 23 May 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 19 April 2022. 
Independent Claim 1 recites limitations that include a method for unloading/unpacking a plurality of product from trailers and containers, the method comprising:
 capturing a plurality of first data images of a physical environment with a camera, the physical environment including the plurality of product;
constructing a 3-D model from the plurality of first data images collected by the camera, the 3-D model being a representation of the physical environment;
transforming the 3-D model into a 3-D voxel model;
specifying a search operation within the 3-D voxel model to identify a candidate product corner, the candidate product corner belonging to a candidate product of the plurality of product;
capturing, with the camera, at least one second data image of a local area of the physical environment corresponding to the candidate product corner;
specifying a dimensioning operation, based on the at least one second data image, to dimension the candidate product about the candidate product corner; and
specifying a removal operation to unload the candidate product.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 13 recites limitations that include a method for unloading/unpacking a plurality of product from trailers and containers, the method comprising:
capturing a plurality of first data images of a physical environment with a camera, the physical environment including the plurality of product;
constructing a 3-D model from the plurality of first data images collected by the camera, the 3-D model being a representation of the physical environment;
transforming the 3-D model into a 3-D voxel model;
specifying a search operation within the 3-D voxel model to identify a candidate product corner, the candidate product corner belonging to a candidate product of the plurality of product;
capturing, with the camera, at least one second data image of a local area of the physical environment corresponding to the candidate product corner; and
specifying a dimensioning operation, based on the at least one second data image, to dimension the candidate product about the candidate product corner.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 19 recites limitations that include a method for unloading/unpacking a plurality of product from trailers and containers, the method comprising:
capturing a plurality of first data images of a physical environment with a camera, the physical environment including the plurality of product;
constructing a 3-D model from the plurality of first data images collected by the camera, the 3-D model being a representation of the physical environment;
transforming the 3-D model into a 3-D voxel model;
identifying a candidate product corner within the 3-D voxel model, the candidate product corner belonging to a candidate product of the plurality of product;
capturing, with the camera, at least one second data image of a local area of the physical environment corresponding to the candidate product corner; and
specifying a dimensioning operation, based on the at least one second data image, to dimension the candidate product about the candidate product corner. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 1, 2022